UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D
APR 1 6 2018

Clerk, U.S. Dlstrlct & Bankruptcy

LIQIANG WEI, ) Courts for the D|str|ct of Columbla
Plaintiff, §
v. § Civil Action No. 18-0627 (UNA)
JEREMY BERG, et al., §
Defendants. §
MEMORANDUM OPINION

 

This matter is before the Court on review of plaintiff s application to proceed in forma
pauperis and pro se complaint. For the reasons stated below, the Court grants the application
and dismisses the complaint.

Plaintiff alleges that, in 2017, he submitted two articles to Science/AAAS for publication
in its journal. See Compl., Attach. 1 at l. Defendants declined to publish the articles, see ia'.,
Attach. l at 1-2, and plaintiff deems their actions a “violation of the laws of civic rights, namely,
his “rights of freedom of speech and expression,” id., Attach. l at 3. He brings this action under
42 U.S.C. § 1983, id. at 2, and asks the Court “to order this Science journal to have [his] two
articles . . . published . . . immediately,” id., Attach. 6. ln addition, plaintiff demands “money
damages . . . in the total amount of $10,550 millions.” Id., Attach. 6.

In relevant part, Section 1983 provides:

Every person who, under color of any statute, ordinance,
regulation custom, or usage, of any State or Territory or the District
of Columbia, subjects, or causes to be subjected, any citizen of the
United States or other person within the jurisdiction thereof to the
deprivation of any rights, privileges, or immunities secured by the

 

Constitution and laws, shall be liable to the party injured in an action
at law, suit in equity, or other proper proceeding for redress[.]

42 U.S.C. § 1983 (emphasis added). “To recover damages under § 1983, a plaintiff must
generally show that the alleged deprivation was committed by a person acting under color of
state law.” Jora'an v. District of Columbia, 949 F. Supp. 2d 83, 89-90 (D.D.C. 2013). Plaintiff
does not allege facts to show that the named defendants are employees or agents of a state or the
District, of Columbia. Absent a showing that the defendant editors are state actors, plaintiffs
claim under § 1983 fails. See Chandler v. W.E. Welch & Assocs., 533 F. Supp. 2d 94, 103
(D.D.C. 2008); Abu-Jamal v. Nat’l Pub. Radio, 1997 U.S. Dist. LEXIS 13604 (D.D.C. Aug. 21,

1998) (per curiam).

 

 

United States Distr§t Judge

DATE¢ b///Z///§/